OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the judgment of Supreme Court reinstated.
The indication in the board’s memorandum decision that it had adopted for city-wide application the standard which, with the consent of the landlord in that case, was *680invoked in Fresh Meadows Assoc. v New York City Conciliation & Appeals Bd. (88 Misc 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925) has not been demonstrated by the landlord in this case to be untrue.
On the premise that the board has adopted such a citywide standard, we cannot conclude that this standard was arbitrary or capricious; nor has the landlord here established that there is such a substantial factual deviation with respect to his property as to preclude application of that standard.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Fuchsberg and Meyer concur; Judge Wachtler taking no part.
Order reversed, with costs, and the judgment of Supreme Court, New York County, reinstated in a memorandum. Question certified answered in the negative.